FILED
                            NOT FOR PUBLICATION
                                                                              FEB 20 2018
                     UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JIMMY NATHAN MOODY,                               No.    15-56768

               Petitioner-Appellant,              D.C. No.
                                                  2:08-cv-04530-ODW-AJW
 v.

ERIC ARNOLD, Acting Warden;                       MEMORANDUM*
CALIFORNIA DEPT. OF
CORRECTIONS, Ironwood State Prison,

               Respondents-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    Otis D. Wright II, District Judge, Presiding

                       Argued and Submitted October 6, 2017
                               Pasadena, California

Before: RAWLINSON and N.R. SMITH, Circuit Judges, and KORMAN,**
District Judge.

      Petitioner-Appellant Jimmy Nathan Moody (Moody) appeals the district

court’s denial of his petition for a writ of habeas corpus. Following a jury trial,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
Moody was convicted of first-degree murder, attempted murder, and shooting at an

inhabited dwelling. Moody asserts a claim of actual innocence. Moody’s claim is

governed by the Antiterrorism and Effective Death Penalty Act of 1996, and

habeas relief may be granted only upon a finding that the last reasoned state court

decision rejecting his claim “was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme

Court of the United States.” Godoy v. Spearman, 861 F.3d 956, 962 (9th Cir.

2017) (citation omitted).

      The last reasoned decision addressing Moody’s actual innocence claim was

the California Superior Court decision denying habeas relief on this claim. In

denying Moody’s habeas petition, the Superior Court of California held that

Moody had failed to make a sufficient showing to warrant relief. Specifically, the

Superior Court found that the declarations provided by Moody did not “point

unerringly to the innocence of Petitioner.” In re Richards, 55 Cal. 4th 948, 959

(2012).

      Assuming, without deciding, that a freestanding claim of actual innocence is

cognizable in a federal habeas petition, see Herrera v. Collins, 506 U.S. 390, 417

(1993), the Superior Court’s determination was not “contrary to” or “an

unreasonable application” of clearly established federal law. See id. (observing


                                          2
that a successful actual innocence claim would have to meet an “extraordinarily

high” “threshold showing”).

      AFFIRMED.




                                         3